Attorney’s Docket Number: 1145.53
Filing Date: 10/09/2020
Claimed Priority Date: 08/07/2020 (Provisional 63/062,690)
Applicants: Bae et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/11/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/11/2022, responding to the Office action mailed on 04/01/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant canceled claims 9-10, 13, and 17-20. Accordingly, pending in this Office Action are claims 1-8, 11-12, and 14-16.



Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Non-Final Office action mailed on 04/01/2022. Accordingly, all previous claim rejections are withdrawn and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Integrated Circuit Devices Including Metal Wires having Etch Stop Layers on Sidewalls thereof --.

Allowable Subject Matter






Claims 1-8, 11-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an integrated circuit device comprising the first metal wire having a first width monotonically decreasing from the first lower surface to the first upper surface, the second metal wire having a second width monotonically increasing from the second lower surface to the second upper surface, and a lower etch stop layer extending between the first insulating layer and the second insulating layer and extending on a sidewall of the first metal wire, wherein the second metal wire extends through the lower etch stop layer.
Regarding claim 12, the prior art of record fails to disclose or suggest an integrated circuit device wherein the lower etch stop layer extends on a sidewall of the first metal wire from a lower surface to an upper surface of the first metal wire, and the second metal wire extends through the lower etch stop layer, and the upper etch stop layer comprises a lower surface contacting the upper surface of the first metal wire, and an upper surface of the second metal wire is not higher than the lower surface of the upper etch stop layer. 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814